Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Election/Restrictions

Newly submitted claims 30-31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: as see in applicant publication specification paragraph [0033-0037], sonication target could use different techniques such as calculate sonication energy the sonication of each of the remaining multiple target volumes or using technique that estimate near field temperature map for each target. The two claims groups are different embodiments using different technique. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31-32 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not disclose how to calculate a temperature map. The specification does not disclose how to calculate/determine a remaining sonication energy to deposit at each target volume using a current temperature (examiner interprets this limitation according the applicant’s specification as calculate a sonication energy to deposit using the temperature map). The specification does not disclose how to select a next target volume to sonicate based on the remaining sonication energy of each target volume (base on applicant’s specification examiner interprets this limitation as determine the next target volume that .

Response to Arguments

Applicant's arguments filed 03/08/21 have been fully considered but they are not persuasive. Applicant argues paragraph [0005] of the specification discloses EP 2,676,702 which disclose reconstruct multiple thermal maps. Applicant’s argument is not persuasive because EP 2,676,702 does not disclose how to calculate/determine a remaining sonication energy to deposit at each target volume using a current temperature (examiner interprets this limitation according the applicant’s specification as calculate a sonication energy to deposit using the temperature map) and how to select a next target volume to sonicate based on the remaining sonication energy of each target volume (base on applicant’s specification examiner interprets this limitation as determine the next target volume that require a minimum sonication energy to finish the sonication). There are many way to determine temperature map. It is well-known in the field to determine temperature map; however, applicant method of determine temperature map, calculate/determine a remaining sonication energy to deposit at each target volume using a current temperature (examiner interprets this limitation according the applicant’s specification as calculate a sonication energy to deposit using the temperature map) and how to select a next target volume to sonicate based on the . 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793